Mr. Justice Hill
delivered the opinion of the court:
The plaintiff in error was convicted of selling intoxicating liquors in anti-saloon territory; he brings the case here for review upon error.
It is agreed between counsel that the facts and the assignments of error in this case are practically identical with those in case No. 6987, entitled Austin Epley, plaintiff in error, v. The People of the State of Colorado, defendant in error, (decided at this term). The cases were argued together.
For the reasons stated in the case above referred to, the judgment in this case is affirmed.

Affirmed.

Mr. Justice Musser and Mr. Justice Garrigues concur.